Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-114149, 333-123495, 333-132583, 333-141376, 333-149703,333-158160, 333-187502, 333-206864) of Cutera, Inc. of our report dated March 17, 2014, with respect to the consolidated financial statements and schedule of Cutera, Inc. for the year ended December 31, 2013 included in this Annual Report (Form 10-K) for the year ended December 31, 2015. /s/ Ernst & Young LLP San Jose, California March 15, 2016
